Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to amendment filed 1/10/2022.
Claims 1-7, 9-11, 16-18, 21 and 23-28 are pending Claims 8, 12-15, 19-20, and 22 have been canceled. Claims 1-7, 9-11, 16-18, and 21 have been amended. Claims 23-28 are new.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-11 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

In fact, Applicant’s specification states the structures illustrated in the drawings “may not be drawn to scale, and the dimension of the various structures may be arbitrarily increased or reduced for clarity of discussion” and “[t]here may be distinctions between the artistic renditions in the present disclosure and the actual apparatus due to manufacturing processes and tolerances” (¶ 6, 32). Therefore, the claimed relative thickness of the first and second electrical interconnecting elements is not sufficiently supported and raises new matter issues.

Claim 24 reciting “a thickness of the first electrical interconnecting element is greater than that of the second electrical interconnecting element” lacks adequate support for the same reasons as claim 1 explained above.

Claim 3 reciting “a thickness of the first underfill is greater than a thickness of the second underfill” lacks adequate support. The specification does not describe the dimensions or relative dimensions of the first and second underfills, corresponding to disclosed elements 26 and 36. There is no clear indication in the original disclosure that the underfill 26 is intentionally made thicker than the underfill 36. The schematic drawings alone do not constitute sufficient support without any indication of the importance or clear support of the relative thicknesses of the underfills 26,36. As explained above, Applicant’s specification states the structures are not 

Claim 7 reciting “a thickness of the first encapsulation layer is greater than that of the second encapsulation layer” lacks adequate support. The specification does not describe the dimensions or relative dimensions of the first and second encapsulation layers, corresponding to disclosed elements 28 and 38. The drawings do not show the first encapsulation layer 28 to be thicker than the second encapsulation layer 38. There is no clear indication otherwise in the original disclosure that the first encapsulation layer 28 is intentionally made thicker than the second encapsulation layer 38. Therefore, the claimed relative thickness of the first and second encapsulation layers is not sufficiently supported and raises new matter issues.
Other claims are rejected for depending on a rejected claim.
 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 9, 11, 18, 25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 reciting “a distance of a first contact edge between a lateral surface of the second underfill and the RDL to a respective edge of the RDL” renders the claim indefinite because it is unclear what constitutes a “contact edge between a lateral surface of the second underfill and the RDL”. As best understood, the lateral surface of the second underfill 36 does contact edge between a respective lateral surface of the first underfill and the RDL to a respective edge of the RDL” renders the claim indefinite because it is unclear what constitutes a “contact edge between a respective lateral surface of the second underfill and the RDL” since the lateral  surface of the first underfill 26 does not contact the RDL 10, as best understood. 
Claim 9 reciting “the plurality of the electronic components” and “the plurality of the second underfills” render the claim indefinite for lacking antecedent basis. Claim 9 depends on claim 7 which then depends on claim 1. None of claims 1, 7 or 9 recites there is a plurality of the electronic components or any second underfills.
Claim 11 reciting “a bottom surface of the first encapsulation layer intersects an outmost lateral surface of the conductive substrate” renders the claim indefinite for lacking antecendent basis. It is unclear what is referred to by “the first encapsulation layer”. The disclosure refers to elements 28 and 38 as encapsulation layers. However, it is unclear how would “a bottom surface” of either encapsulation layers 28 or 38 intersects an outmost lateral surface of the conductive structure 20.
Claim 18 reciting “a plurality of the second underfills are disposed between the RDL and a plurality of electronic components, respective” renders the claim indefinite because the second underfill is previously recited in claim 16 to be present between the RDL and the conductive substrate. However, claim 18 now defines “second underfills” to be between the RDL and the electronic components. Furthermore, the recitation to “the plurality of the first underfills” in line 3 lacks antecedent basis. As best understood, the “plurality of the second underfills” in line 2 should be “plurality of the first underfills”.
Claim 25 reciting “a bottom surface of the first molding compound” renders the claim indefinite for lacking antecedent basis. No “first molding compound” has been previously recited. It is unclear what may be referred to by “the first molding compound”. The disclosure refers to elements 28 and 38 as encapsulation layers made of molding compound. However, it is unclear 
Claim 27 reciting “the second underfill” renders the claim indefinite for lacking antecedent basis. No “second underfill” has been previously recited in claims 26 or 27. It is unclear what may be referred to by “the second underfill”.
Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-10, 16, 21, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. US 2020/0395280 A1 (Chen). 

    PNG
    media_image1.png
    658
    570
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    568
    766
    media_image2.png
    Greyscale

In re claim 1, Chen discloses (e.g. FIGs. 1A-1G & 4A-4D & 6) an electronic device package, comprising: 
a redistribution layer (RDL) 15 (FIG. 1F) having a first surface FS2 and a second surface FS1 opposite to the first surface FS2; 
a conductive substrate 100 (FIG. 4A) disposed over the first surface FS2 and electrically connected to the RDL 15 via a first electrical interconnecting element 16; and
 an electronic component 20 (FIG. 1G) disposed over the second surface FS1 and electrically connected to the RDL 15 via a second electrical interconnecting element 18 or 21,
wherein a circuit density of the RDL 15 is higher than a circuit density of the conductive substrate 100 (RDL 15 has higher circuit density than 100 because thickness ratio of PMn/DLn is 1/3 and thickness ratio of RDLn/CLn is ½, ¶ 64) and a thickness of the first electrical interconnecting element 16 is greater than that of the second electrical interconnecting element 18 or 21 (FIG. 1G shows 16 is thicker than either 18 or 21; furthermore, ¶ 25 describe dimension of 18 is less than dimension of 16).

In re claim 2, Chen discloses (e.g. FIG. 4C) further comprising a first underfill 108 disposed between the RDL 15 and the conductive substrate 100 and a second underfill 22 disposed between the RDL 15 and the electronic component 20, wherein the first underfill 108 accommodates the first electrical interconnecting element 16, the second underfill 22 accommodates the second electrical interconnecting element 18, and a width of the first underfill 108 is greater than that of the second underfill 22.

In re claim 3, Chen discloses (e.g. FIG. 4C) wherein a thickness of the first underfill 108 is greater than a thickness of the second underfill 22.

In re claim 4, Chen discloses (e.g. FIG. 4C) wherein the second underfill 22 is under a projection area of the first underfill 108.

In re claim 5, Chen discloses (FIG. 6) wherein a plurality of the electronic components 210,220,230 are disposed over the second surface FS1 of the RDL 15, and a plurality of second underfills (underfills under respective dies 210, 220 and 230) are disposed between the RDL 15 and the plurality of the electronic components 210,220,230, respectively, wherein a sum of a width of each of the plurality of the second underfills (underfills under respective dies 210, 220 and 230) is smaller than a width of the first underfill 108.

In re claim 6, Chen discloses (e.g. FIGs. 4C & 6) wherein a distance of “a first contact edge between a lateral surface of the second underfill (22 or underfills below dies 210,220,230) and the RDL” to a respective edge of the RDL 15 (distance from lateral sides of underfills below respective dies 210,220,230 to the lateral sides of RDL 15) is greater than a distance of “a second contact edge between a respective lateral surface of the first underfill 108 and the RDL” 

In re claim 7, Chen discloses (e.g. FIGs. 4C & 6) further comprising a first encapsulation layer 108 disposed on the first surface FS2 of the RDL 15 and encapsulating the conductive substrate 100 and a second encapsulation layer 250 disposed on the second surface FS1 of the RDL 15 and encapsulating the electronic component 210,220,230, wherein a thickness of the first encapsulation layer 108 is greater than that of the second encapsulation layer 250. 

In re claim 9, Chen discloses (e.g. FIG. 6) wherein the second encapsulation layer 250 further encapsulates “the plurality of the electronic components” 210,220,230 (as best understood) and a portion of the second encapsulation layer 250 is disposed between “the plurality of the second underfills” (underfills under respective dies 210, 220 and 230 is separated by encapsulation layer 250).

In re claim 10, Chen discloses (e.g. FIG. 4C) wherein the first electrical interconnecting element 16 is outside both of the conductive substrate 100 and the RDL 15, and the second electrical interconnecting element 21 is outside both of the electronic component (bare die 20) and the RDL 15.

In re claim 16, Chen discloses (e.g. FIGs. 1A-1G & 4A-4D & 6) an electronic device package, comprising: 
a redistribution layer (RDL) 15 (FIG. 1F) having a first surface FS1 and a second surface FS2 opposite to the first surface FS1; 
a first underfill 22 (FIG. 1G) disposed on the first surface FS1 of the RDL 15;

a second underfill 108 (FIG. 4C) disposed between the RDL 15 and conductive substrate 100,
wherein a circuit density of the RDL 15 is higher than a circuit density of the conductive substrate 100 (RDL 15 has higher circuit density than 100 because thickness ratio of PMn/DLn is 1/3 and thickness ratio of RDLn/CLn is ½, ¶ 64).

In re claim 21, Chen discloses (e.g. FIG. 6) wherein a plurality of electronic components 210,220,230 are under a vertical projection area of the conductive substrate 100.

In re claim 23, Chen discloses (e.g. FIG. 4C) wherein the first underfill 22 is under a vertical projection area of the second underfill 108.

In re claim 24, Chen discloses (e.g. FIG. 4C) wherein the conductive substrate 100 electrically connects to the RDL 15 via a first electrical interconnecting element 16 and an electronic component 20 electrically connects to the RDL 15 via a second electrical interconnecting element 18 or 21, wherein a thickness of the first electrical interconnecting element 16 is greater than that of the second electrical interconnecting element 18 or 21 (FIG. 1G shows 16 is thicker than either 18 or 21; furthermore, ¶ 25 describe dimension of 18 is less than dimension of 16).


Claims 26-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mallik et al. US 2020/0395313 A1 (Mallik).

    PNG
    media_image3.png
    358
    1039
    media_image3.png
    Greyscale

In re claim 26, Mallik discloses (e.g. FIG. 2F) an electronic device package, comprising: 
a redistribution layer (RDL) 253 (¶ 46) having a first (bottom) surface and a second (top) surface opposite to the first (bottom) surface; 
a first conductive substrate 230 disposed over the first (bottom) surface;
an electronic component 220 disposed over the second (top) surface;
a first underfill (unlabeled in FIG. 2F, see element 531 labeled in FIG. 5C) disposed between the first (bottom) surface of the RDL 253 and the first conductive substrate 230; and
a first molding compound (unlabeled in FIG. 2F, see element 532 labeled in FIG. 5D) disposed on the first (bottom) surface of the RDL 253 and encapsulating the first underfill 531 and the first conductive substrate 230,530 (see FIG. 5D), wherein the first molding compound 532 has a first surface (bottom in FIG. 2F) facing away from the first surface (bottom in FIG. 2F) of the RDL 253 and the first (bottom) surface of the molding compound 532 is substantially aligned with a surface (bottom surface) of the first conductive substrate 230 (bottom of molding compound is coplanar with bottom surface of the pads 233 which is considered to be a part of the conductive substrate 230).

In re claim 27, Mallik discloses (e.g. see FIG. 2F annotated above) wherein the first underfill is spaced from “the second underfill” (as best understood).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 17-18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 1, 10 and 16 above, and further in view of Mallik et al. US 2020/0395313 A1 (Mallik).
In re claim 11, as best understood, Chen discloses the claimed invention including (FIG. 4C) an encapsulation layer 108 encapsulating an outmost lateral surface of the conductive substrate 100. Chen further discloses the encapsulant layer 108 may include a combination of a molding compound and a molding underfill (¶ 68). 
Chen does not explicitly disclose a layer whose bottom surface intersects the outmost lateral surface of the conductive substrate 100.
However, Mallik discloses (e.g. FIG. 2F) a device package comprising a RDL 253 and a conductive substrate 230, a first underfill (see element 531 labeled in FIG. 5C) disposed between the RDL 253 and the conductive substrate 230, the first underfill (see element 531 labeled in FIG. 5C) partially climbs up an outmost lateral surface of the conductive substrate 230 and has a bottom surface that intersects the outmost lateral surface of the conductive substrate 230, a first encapsulation layer (see element 532 labeled in FIG. 5D) disposed on the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Chen’s encapsulant layer 108 by a combination of a molding compound and a molding underfill as disclosed Chen (¶ 68), such as by separately applying an underfill material and a molding compound as specifically taught by Mallik to provide adequate protection to the interposer connection and the mounted interposer. As such, connection failure during subsequent processing can be prevented and contaminants can be prevented from reaching the device package component.

In re claim 17, Chen discloses (FIG. 1G) wherein a width of the first underfill 22 increases toward the RDL 15. Chen further discloses the encapsulant layer 108 may include a combination of a molding compound and a molding underfill (¶ 68). 
Chen does not explicitly disclose a second underfill between the RDL 15 and the conductive substrate 100 with a width that increases toward the RDL 15.
However, Mallik discloses (e.g. FIG. 2F) a device package comprising a RDL 253 and a conductive substrate 230, a underfill (see element 531 labeled in FIG. 5C) disposed between the RDL 253 and the conductive substrate 230, the underfill (see element 531 labeled in FIG. 5C) has a width that increases toward the RDL 253, a first encapsulation layer (see element 532 labeled in FIG. 5D) disposed on the first (bottom) surface of the RDL 253, encapsulating the underfill 531, and covering at least a portion of the edge of the conductive substrate 230. Mallik discloses embedding the interposer 230,530 using a combination of both an underfill material 531 and a mold layer 532 (¶ 58).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Chen’s encapsulant layer 108 by a 

In re claim 18, as best understood, Chen discloses (FIG. 6) wherein “a plurality of the second underfills” (as best understood, underfills under respective dies 210, 220 and 230) are disposed between the RDL 15 and a plurality of the electronic components 210,220,230, respectively, wherein a sum of a width of each of “the plurality of the first underfills” (as best understood, underfills under respective dies 210, 220 and 230) is smaller than a width of the first underfill 108.

In re claim 25, as best understood, Chen discloses the claimed invention including (FIG. 4C) a molding compound 108 encapsulating an outmost lateral surface of the conductive substrate 100. Chen further discloses the encapsulant layer 108 may include a combination of a molding compound and a molding underfill (¶ 68). 
Chen does not explicitly disclose a layer whose bottom surface intersects the outmost lateral surface of the conductive substrate 100.
However, Mallik discloses (e.g. FIG. 2F) a device package comprising a RDL 253 and a conductive substrate 230, a first underfill (see element 531 labeled in FIG. 5C) disposed between the RDL 253 and the conductive substrate 230, the first underfill (see element 531 labeled in FIG. 5C) partially climbs up an outmost lateral surface of the conductive substrate 230 and has a bottom surface that intersects the outmost lateral surface of the conductive substrate 230, a first encapsulation layer (see element 532 labeled in FIG. 5D) disposed on the first (bottom) surface of the RDL 253, encapsulating the first underfill 531, and covering at least 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Chen’s encapsulant layer 108 by a combination of a molding compound and a molding underfill as disclosed Chen (¶ 68), such as by separately applying an underfill material and a molding compound as specifically taught by Mallik to provide adequate protection to the interposer connection and the mounted interposer. As such, connection failure during subsequent processing can be prevented and contaminants can be prevented from reaching the device package component.

Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues Chen does not teach “a thickness of the first electrical interconnecting element is greater than that of the second electrical interconnecting element” (Remark, pages 8-9). 
This is not persuasive. In a first interpretation, the second electrical interconnecting element is taught by element 21 as shown in Chen’s FIG. 1G. As shown in FIG. 1G, a thickness of the first electrical interconnecting element 16 is greater than that of the second electrical interconnecting element 21. In a second interpretation, the second electrical interconnecting element is taught by element 18 as shown in Chen’s FIG. 1G. Chen specifically disclose the dimension of bump 18 is less than the dimension of bump 16 (¶ 25). Therefore, a thickness of the first electrical interconnecting element 16 is greater than that of the second electrical interconnecting element 18 as discloses in ¶ 25.


This is not persuasive because Chen specifically discloses the thickness ratio of PMn/DLn is 1/3 and the thickness ratio of RDLn/CLn is ½ (¶ 64). Therefore, the circuit density of the RDL 15 which is composed of PMn and RDLn (thinner features) is smaller than the circuit density of the conductive substrate 100 composed of DLn and CLn (thicker features).

Applicant’s other arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0226333 A1 teaches pitch of interposer 150 is greater than pitch of RDL 110.
US 2020/0006241 A1 teaches a package with RDL wider than interconnect structure 100.
US 2020/0194393 A1 teaches (FIG. 29) RDL 240 is wider than package substrate 300 (¶ 85)
US 2021/0035911 A1 teaches (FIG. 2J) a package with RDL 230 wider than package substrate 200.
US 2020/0075350 A1 teaches (FIG. 1I) a package with RDL 260 wider than package substrate 130.
US 2020/0075488 A1 teaches (FIG. 15) a package with RDL 210 wider than package substrate 300.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/YU CHEN/Primary Examiner, Art Unit 2815